DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitiveli et al. (U.S. 20110004573 hereinafter Chitiveli).
	As Claim 1, Chitiveli teaches a computer system comprising: 
a processing unit operatively coupled to memory (Chitiveli (¶0008 line 1-3), a processor and memory); 
an artificial intelligence (AI) platform in communication with the processing unit, the Al platform to maintain knowledge resources (Chitiveli (¶0025 line 1-6, fig. 1 item 164, 150), content identifier and document identifier is stored in memory and executed by the processor), including: 
an annotation manager to subject a first document to a first semantic annotation (Chitiveli (¶0027 line 1-9), document identifier evaluates documents to use to train content classifier for a particular category), including the annotation manager to identify one or more entities, relations, and textual annotations of interest (Chitiveli (¶0029 line 10-end), document identifier generates scores based on metadata, link structure, user feedback and document metrics); 
a machine learning (ML) manager operatively coupled to the annotation manager (Chitiveli (¶0027 line 1-9), document identifier provides training set for the machine learning classifier), the ML manager to build a neural model and train the neural model with the first document (Chitiveli (¶0027 line 12-17), machine learning classifier is a neural network), including the ML manager to train the neural model with one or more of the first semantic annotations (Chitiveli (¶0027 line 1-9), document identifier evaluates documents to use to train content classifier for a particular category); 
a document manager to apply a second un-annotated document to the build neural model (Chitiveli (¶0028 line 1-4), category manager provides a plurality of categories), including the neural model to produce one or more second semantic annotations (Chitiveli (¶0028 line 1-4), content classifier categorizes documents into categories); 
the document manager to enrich the second document with the produced one or more second semantic annotations (Chitiveli (¶0028 line 1-4), category manager provides a plurality of categories. Content classifier categorizes documents into categories), and subject the enriched second document to adjudication (Chitiveli (¶0035 line 6-16), feedback evaluator (adjudication) computes feedback score for a document); and 
responsive to the adjudication, the ML manager to selectively amend the neural model with one or more of the produced second semantic annotations (Chitiveli (¶0039 line 7-11), document is selected as a training document if the final score exceeds a threshold).

	As Claim 2, besides Claim 1, Chitiveli teaches further comprising the document manager to detect an amendment of one or more of the produced second semantic annotations (Chitiveli (¶0035 line 6-16), an amendment is evaluated such as social tags), including identify a component of the amendment selected from the group consisting of: 
an entity (Chitiveli (¶0035 line 6-16), document) and a textual relation (Chitiveli (¶0035 line 6-16), social tags to the document), and the ML manager to re-train the neural model Chitiveli (¶0039 line 7-11), document is selected as a training document if the final score exceeds a threshold) with the detected amendment and identified component (Chitiveli (¶0035 line 6-16), an amendment is evaluated such as social tags. Social tags are compared for common keywords among users.).

	As Claim 6, besides claim 1, Chitiveli teaches wherein building the neural model, includes the ML manager to build one or more entity neural models, one or more relation neural models, and one or more textual annotation models (Chitiveli (¶0027 line 12-17), machine learning classifier is a neural network).  

	As Claim 7 and 13, the Claims are similar to Claim 1 and rejected for the same reason(s) above.
	As Claim 8 and 14, the Claims are similar to Claim 2 and rejected for the same reason(s) above.
	As Claim 12 and 18, the Claims are similar to Claim 6 and rejected for the same reason(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli in view of Morariu et al. (U.S. 20200175095 hereinafter Morariu).
	As Claim 3, besides Claim 2, Chitiveli may not explicitly disclose while Morariu teaches
wherein the annotation manager subjecting the first document to the first semantic annotation further comprises the annotation manager to convert input data from one of the first document and the second document into a JavaScript object notation (JSON) format, including all necessary data and metadata to represent input content to the neural model (Morariu (¶0057 line 1-9), document is outputted as tagged document in a JSON format).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify tagged document of Chitiveli instead be a JSON format output taught by Morariu, with a reasonable expectation of success. The motivation would be to easily and conveniently storage of the output object by a storage or display device (Morariu (¶0073 line 12-19)).	

As Claim 4, besides Claim 3, Chitiveli in view of Morariu teaches further comprising the document manager to identify all content and positional changes between the second un-annotated document and the second enriched document (Morariu (¶0056 line 11-14), input document is modified with updated metadata), including compare the second semantic annotations with the JSON format of the second document (Morariu (¶0056 line 11-14, ¶0057 line 1-9), document is outputted as tagged document in a JSON format).  

As Claim 9 and 15, the Claims are similar to Claim 3 and rejected for the same reason(s) above.
	As Claim 10 and 16, the Claims are similar to Claim 4 and rejected for the same reason(s) above.

Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli in view of Morariu in further view of Boyan et al. (U.S. 20100145902 hereinafter Boyan).
As Claim 5, besides Claim 4, Chitiveli in view of Morariu may not explicitly disclose while Boyan teaches:
further comprising the document manager to convert the second document to the original format and overlay the second semantic annotations to the second un-annotated document in the original format (Boyan (¶0071, fig. 4 item 400), user-selected tags are highlighted next to user-selected tokens).  further comprising the document manager to convert the second document to the original format and overlay the second semantic annotations to the second un-annotated document in the original format (Boyan (¶0071, fig. 4 item 400), user-selected tags are added next to user-selected tokens).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify tagged document of Chitiveli in view of Morariu with overlay of user selected tags taught by Boyan, with a reasonable expectation of success. The motivation would be to provide “a uniform view of data that is consistent with domain model can be enforced” (Boyan (¶0073 line 16-17)).	

As Claim 11 and 17, the Claims are similar to Claim 5 and rejected for the same reason(s) above
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraley (U.S. 2018/0039907, ¶0004) teaches a technique to train a predictive model for generating tag metadata for un-tagged documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143